365 S.W.3d 852 (2012)
Clovis PRINCE, Appellant,
v.
AMERICAN BANK OF TEXAS, Appellee.
No. 05-10-01540-CV.
Court of Appeals of Texas, Dallas.
April 24, 2012.
Kerry S. Alleyne Simmons, Law Office of Kerry S. Alleyne-Simmons, Carrollton, for Appellant.
Clovis Prince, Bonham, pro se.
Stephen C. Rasch, Julie Christine Abernethy, Richard B. Phillips, Jr., Thompson & Knight L.L.P., Dallas, for Appellee.
Before Justices MORRIS, MOSELEY, and MYERS.

OPINION
Opinion by Justice MORRIS.
By opinion issued February 7, 2012, we denied Clovis Prince's motion challenging the trial court's order sustaining American Bank of Texas's contest to his affidavit of indigence and ordered him to pay, or make arrangements to pay, for the record within twenty days of the date of the opinion. See Prince v. Am. Bank of Tex., 359 S.W.3d 380 (Tex.App.-Dallas 2012, no pet. h.). We cautioned Prince that failure to pay for the reporter's record would result in this appeal being submitted without that record; failure to pay for the clerk's record would result in dismissal of this appeal without further warning. See id. at 381; see also TEX.R.APP. P. 37.3(b),(c), 42.3(b),(c). Prince timely filed a motion to reconsider our opinion, but we denied the motion by order issued March 15, 2012.
By letter dated March 20, 2012, we directed Prince to pay, or make arrangements to pay, for the record within fifteen days of the date of our letter. We further directed him to file written verification of his compliance within twenty days of the date of the letter. We cautioned him again that failure to pay for the reporter's record would result in the appeal being submitted without that record and failure to pay for the clerk's record would result in dismissal of the appeal without further warning. To date, Prince has not complied. *853 Accordingly, we dismiss the appeal. See id. 37.3(b), 42.3(b), (c).